Order entered October 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01017-CV

                                 KALA DHARMA, Appellant

                                               V.

                              WHITLEY PENN, LLP, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-12551

                                           ORDER
       In response to the Court’s letter dated October 7, 2015, appellant has advised the Court

that she has requested and made arrangements to pay for the reporter’s record. The Court

ORDERS Tanner Joy Feast, official court reporter of the 254th Judicial District Court, to file the

reporter’s record on or before November 16, 2015.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE